
	

113 HR 5109 IH: To designate the facility of the United States Postal Service located at 1048 West Robinhood Drive in Stockton, California, as the “W. Ronald Coale Memorial Post Office Building”.
U.S. House of Representatives
2014-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5109
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2014
			Mr. McNerney (for himself, Mrs. Napolitano, Mr. Huffman, Mr. Garamendi, Mr. McClintock, Mr. Thompson of California, Mr. Cook, Mr. Denham, Ms. Lee of California, Ms. Speier, Mr. Costa, Ms. Lofgren, Mrs. Capps, Mr. McKeon, Ms. Chu, Mrs. Negrete McLeod, Mr. Calvert, Ms. Hahn, Ms. Loretta Sanchez of California, Mr. Rohrabacher, Mr. Issa, Mr. George Miller of California, Ms. Eshoo, Mr. LaMalfa, Ms. Matsui, Mr. Bera of California, Mr. Honda, Mr. Nunes, Ms. Brownley of California, Mr. Cárdenas, Mr. Sherman, Mr. Ruiz, Ms. Bass, Ms. Linda T. Sánchez of California, Mr. Takano, Ms. Waters, Mr. Campbell, Mr. Vargas, and Mr. Valadao) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To designate the facility of the United States Postal Service located at 1048 West Robinhood Drive
			 in Stockton, California, as the W. Ronald Coale Memorial Post Office Building.
	
	
		1. W. Ronald Coale Memorial Post Office Building
			(a)DesignationThe facility of the United States Postal Service located at 1048 West Robinhood Drive in Stockton,
			 California, shall be known and designated as the W. Ronald Coale Memorial Post Office Building.
			(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to
			 the facility referred to in subsection (a) shall be deemed to be a
			 reference to the W. Ronald Coale Memorial Post Office Building.
			
